                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

 Jerry Brakebill and Barbara Mullins
 Brakebill,

         Plaintiffs,
                                                        Case No. 18-CIV-104-RAW
 v.

 Bank of America,

         Defendant.

                             OPINION AND ORDER
                 DENYING MOTION FOR APPOINTMENT OF COUNSEL

        Plaintiffs have filed a motion requesting the court to appoint counsel [Docket No. 34].

Plaintiffs previously filed a motion for appointment of counsel on April 4, 2018 [Docket No. 5].

They bear the burden of convincing the court that the claim has sufficient merit to warrant

appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing

United States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)). The court has carefully reviewed

the merits of plaintiffs= claims, the nature of factual issues raised in his allegations, and their ability

to investigate crucial facts. McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885,

887-88 (7th Cir. 1981)). After considering plaintiffs= ability to present their claims and the

complexity of the legal issues raised by the claims, the court finds that appointment of counsel is

not warranted. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). ACCORDINGLY, Plaintiffs= motion [Docket

No. 34] is DENIED.

        IT IS SO ORDERED this 28th day of March, 2019.

                                                         _________________________________
                                                         HONORABLE RONALD A. WHITE
                                                         UNITED STATES DISTRICT JUDGE
                                                         EASTERN DISTRICT OF OKLAHOMA
